Citation Nr: 1645767	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-06 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for psoriatic arthritis.

2. Entitlement to an increased rating for a right wrist scar, currently rated as 10 percent disabling.

3. Entitlement to service connection for a nerve condition of the right wrist, to include carpal tunnel syndrome.

4. Entitlement to service connection for a skin disorder of the hands and feet.

5. Entitlement to service connection for pseudofolliculitis barbae (PFB).


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1979 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of February 2012 and September 2012 from the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board decides Issues 1-2.  The Board REMANDS Issues 3-5 to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. No medical provider has diagnosed the Veteran with psoriatic arthritis.

2. The service-connected right wrist scar is painful and linear.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for psoriatic arthritis have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016). 

2. The criteria for an evaluation in excess of 10 percent for a right wrist scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118 including Diagnostic Codes 7800-7805 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, VA has obtained the Veteran's service records, VA treatment records, and private treatment records and associated them with the claims file.  

VA has also assisted the Veteran by examining him in 2010, 2011, 2012, and 2015 for his scar.  The 2010 examination report is cursory, and the Board finds it is inadequate for rating purposes.  However, the three subsequent examination reports are adequate for evaluation purposes because the examiners conducted an interview, clinical evaluation, and review of the Veteran's medical history and records.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided sufficient information to fairly adjudicate the claim.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

VA has not examined the Veteran for his psoriatic arthritis claim because he has proffered no evidence of this condition.

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection - In General

In interpreting 38 U.S.C. § 1110 and 38 C.F.R. § 3.303(a), the United States Court of Appeals for the Federal Circuit held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) ((quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)). 

Psoriatic Arthritis

In September 2011, the Veteran claimed that the skin condition for which he was treated during military service - and which is separately claimed - caused psoriatic arthritis.  

A November 2011 VA treatment record shows the dermatology department treating his skin condition believed he may have psoriatic arthritis and referred him to the rheumatology department.  This referral, however, confirmed the Veteran "does not have psoriatic arthritis," a finding repeatedly cited throughout his subsequent VA treatment records.  Moreover, a March 2012 private treatment record from Dr. D.S. states there is "no evidence to suggest psoriatic arthritis."

Without a diagnosis, the Veteran fails the first prong of a service connection claim - the existence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, his claim is denied.

Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Right Wrist Scar

VA has rated the Veteran's right wrist scar as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804, since it granted service connection in 2004.  

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful. 

Note (1) to Diagnostic Code 7804 defines an unstable scar as "one, where for any reason, there is frequent loss of covering of skin over the scar."  Note (2) to Diagnostic Code 7804 provides that if one or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable scars.

VA examined the Veteran in 2010, 2011, 2012, and 2015 to evaluate the severity of the scar.  The 2010 examiner's report is cursory.  It notes only the Veteran's profession and that the scar does not appear on his face, head, or neck.  Therefore, the Board cannot use this to rate the scar.

The 2011 examiner noted the scar measured 3 centimeters (cm) by 2 cm.  The scar was painful, superficial, linear, and it had no signs of skin breakdown.  It had no "inflammation, no edema, or no keloid formation," and had "no other disabling effects."  

The 2012 examiner noted the scar measured 3 cm by 2 cm.  The scar was not painful or unstable, with "no pain localized to the scar itself at this time."  The examiner described it as superficial and nonlinear.

The 2015 examiner noted the scar measured 3.5 cm by 2 cm.  The scar was not painful or unstable, with no pain "localized to the scar itself."  The examiner described it as superficial and nonlinear.  The Veteran reported that his wrist had hurt since the excision of a ganglion cyst in 1981, but the pain was not localized to the surgical scar itself.

The Board finds the examiners differ on whether the scar causes pain and is linear.  Notwithstanding these differences, the Veteran, with the Board affording him the benefit of the doubt, merits a 10 percent rating under Diagnostic Code 7804.  He has one scar which was noted to be painful at one examination.  He does not merit a higher rating under Diagnostic Code 7804 because he does not have more than one scar on his wrist and no examiner has ever described the scar as unstable.  

The Board has considered other Diagnostic Codes, but it finds they do not apply.  Specifically, Diagnostic Code 7800 concerns scars of the face, head, or neck, but the Veteran's scar is on his wrist.  Diagnostic Code 7801 does not apply because the Veteran's scar is superficial.  Diagnostic Code 7802 does not apply because the Veteran's scar, despite possibly being nonlinear, measures less than 144 square inches. 

Additionally, it is not shown that the Veteran's scar limits his functioning.  For example, at the 2015 VA examination the examiner specifically found that the writs scar did not result in any limitation of function.  As such, Diagnostic Code 7805 is not for application.

The Board has reviewed the Veteran's statements.  For example, in July 2015 he wrote that he was seeking an increased rating for his wrist because it was constantly painful and he experienced difficulty using it.

The Veteran has not sought consideration of 38 C.F.R. § 3.321(b)(1).  Moreover, the record has not reasonably raised it.  Therefore, extraschedular discussion is not warranted.   See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

Service connection for psoriatic arthritis is denied.

An increased rating for a right wrist scar, currently rated as 10 percent disabling, is denied.


REMAND

Right arm/wrist nerve problem to include carpal tunnel syndrome 

In October 2010, the Veteran reported VA treated him for his right arm disorder at the Birmingham VA Medical Center since 2004.  There is a single record of an x-ray from 2004, but no treatment records accompany it, and the earliest treatment records in his claims file thereafter date from November 2006.  Remand is warranted to obtain these treatment records.

Skin Disorder

VA denied the skin disorder claim in February 2012 because it said there was no evidence of in-service incurrence.  However, the Veteran submitted an August 1982 service treatment record showing an eczema diagnosis.  Post-service treatment records show extensive dermatological treatment of the hands and feet.  Remand is warranted to determine the etiology of the Veteran's skin disorder. 

PFB

VA denied the PFB claim in February 2012 because it said there was no post-service treatment of PFB.  However, a March 2013 VA treatment record shows a PFB diagnosis.  Given the Veteran's claim of continuous PFB since service, remand is warranted to determine the etiology of the Veteran's PFB. 

Accordingly, the case is REMANDED for the following action:

1. tempt to obtain:

a) The treatment records from the "private Doctor" who treated the Veteran when he "first came off active Air Force duty," as described in his October 2010 statement.

b) All VA treatment records from the Birmingham VAMC from January 1, 2004 to present.  Please upload these in a single electronic file into VBMS.  

2.  Schedule the Veteran for an examination of his skin disorders of the hands and feet as well as his PFB.  The examiner should interview the Veteran as to the history of his skin disorders and the onset of his symptoms.  

The examiner should diagnose all current skin disorder(s) the Veteran has or has had during the pendency of his appeal, including but not limited to eczema, psoriasis, and PFB.  

For EACH identified skin disorder, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such, or any residuals thereof, either began during or was otherwise caused by the Veteran's military service, to include the notations in the service treatment records of PFB and eczema.  Why or why not? 

3.  After the above development is completed, readjudicate the claims on appeal.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Allow him an appropriate opportunity to respond before returning the matter to this Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


